Citation Nr: 1754648	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  06-07 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for lumbosacral strain disability for the period prior to March 25, 2008.


REPRESENTATION

The Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1998 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held in September 2009 before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing testimony is in the claim file.  In September 2017, the Veteran was sent correspondence from the Board, notifying him the VLJ who conducted the hearing was no longer employed by the Board and informing him of his right to request another optional Board hearing.  In October 2017, the Board received written notice from the Veteran that he does not wish to appear at another Board hearing and to please consider his case on the evidence of record.

In September 2015, the issues of (1) entitlement to an initial compensable rating for lumbosacral strain and (2) entitlement to a disability rating greater than 20 percent from March 25, 2008 for lumbosacral strain, were before the Board.  The Board denied entitlement as to both issues.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court) seeking, inter alia, as to the first issue, a minimum compensable rating and, as to the second issue, dismissal.  The parties filed a joint motion for partial remand (JMPR).  They sought vacatur and remand of the September 2015 decision that denied entitlement to an initial compensable rating for lumbosacral strain for the period prior to March 25, 2008, and dismissal of the remaining issue.  The Court granted the JMPR in March 2017 and the case has been returned to the Board for final adjudication.  Having been dismissed by the Court, the issue of entitlement to a disability rating greater than 20 percent from March 25, 2008 for lumbosacral strain is no longer before the Board.

The Board observes that additional evidence has been added to the claim file since the RO's most recent readjudication of the issues in a February 2015 supplemental statement of the case (SSOC).  However, the Board concludes that the evidence is not pertinent to the issue presently on appeal.  Accordingly, a waiver is not necessary to proceed with adjudication.  See C.F.R. § 20.1304(c).


FINDINGS OF FACT

Prior to March 25, 2008, the Veteran's lumbosacral strain disability manifested in normal range of motion with subjective reports of pain.


CONCLUSION OF LAW

The criteria for an initial 10 percent schedular rating prior to March 25, 2008, for a lumbosacral strain disability have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and to Assist

With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Initial Compensable Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. Part IV.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's service-connected lumbar strain is rated noncompensable prior to March 25, 2008 under 38 C.F.R. § 4.71a, Code 5237.  Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

Normal range of motion of the thoracolumbar spine is forward flexion zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, Note (2).  See also Plate V.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).  

As discussed in the JMPR, under 38 C.F.R. § 4.59, "[t]he intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  Further, a Veteran is entitled to a minimum compensable disability rating for a joint where this is "painful motion," even though there is no actual limitation of motion.  Petitti v. McDonald, 27 Vet. App. 415, 424 n. 6 (2015).  Section 4.59 does not require objective evidence of painful motion.  The regulation does not speak to the type of evidence required when assessing painful motion and therefore certainly does not, by its own terms, restrict evidence to "objective" evidence.  Petitti, 27 Vet. App. 415 at 427.  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  Petitti, Vet. App. 415 at 428 (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In January 2005, the Veteran was afforded a VA examination.  The examination showed that the Veteran's lumbosacral strain was above the belt line and radiated daily.  It was described as aching and stiff usually in the morning with cold; intensity 6/10.  There was no noted incapacitation, braces, or surgery.  The Veteran was able to perform the activities of daily living without impairment.  Examination of the back revealed normal appearance, posture, gait, curvature of the spine, and symmetry in appearance.  Range of motion of the lumbar spine was full without limitations.  No additional limitations was noted with repetition movement during the physical exam as related to pain, fatigue, and coordination weakness or lack of endurance.  The spine was not painful on motion.  The Veteran had no objective evidence of spasm, weakness, or tenderness.  Neurological examination of the lower extremities revealed motor sensory deep tendon reflexes intact.  Lashgue sign was negative.  In addition, x-rays from January 2005 show the Veteran's spine was normal.

A December 2005 VA examination report shows the Veteran was diagnosed with chronic postural low back pain in February 2004.  The pain was located in the middle low back, was described as constant and achy, and rated from 5 to 8 on the pain scale, with pain increased when standing for long periods.  The Veteran said he avoided lifting heavy objects unless he had others to help him.  His back pain had no effect on his usual occupation, daily activities, or recreation.  Range of motion testing showed forward flexion to 90 degrees, extension to 30 degrees, lateral rotation to 30 degrees, bilaterally, and lateral flexion to 30 degrees, bilaterally.  No pain was observed on motion and there were no functional limitations after repetitive testing.  The neurological examination was normal.  No other symptoms were reported or observed.  The diagnosis was lumbar spine strain.

In statements contained in the Veteran's VA Form 9, received by VA in March 2006, the Veteran wrote that his lumbar pain is the worst pain of all of his claims.  He believes for a fact that there is something wrong with his back.  He states that it aches from the middle, down, and that he is constantly trying to twist and turn the pain out.  He states that he believes it bothers him almost 24 hours a day, even in sleep.

In September 2006, the Veteran had another VA examination.  The Veteran reported that pain affected his entire spine on a daily basis.  He described the pain as tightness with occasional sharp pain with deep breaths.  The intensity of the back pain was rated a 7 on the pain scale.  He was taking Tylenol once per week with minimal relief.  He reported no incapacitating episodes of pain in the last year.  He said he was a full-time student and had called in sick on two different occasions, for two days each time, in the past year.  Range of motion testing showed forward flexion to 90 degrees, extension to 30 degrees, lateral rotation to 30 degrees, bilaterally, and lateral flexion to 30 degrees, bilaterally.  He complained of pain on forward flexion on command, but was observed to bend over and put on his shoes and socks without apparent discomfort.  No additional pain or functional limitations were noted with repetition of movement.  No other symptoms were reported or observed.  The neurological examination showed the following to be intact: the sensory examination, to include sacral segments; motor examination (atrophy, circumferential measurements, tone, and strength); reflexes (deep tendon, cutaneous, and pathologic).  Lasegue's sign was negative.  The diagnosis was lumbosacral strain.

VA treatment records dated June 2007 show complaints of back pain.  He denied having bowel or bladder symptoms.  His posture and gait were normal.  Reflexes, sensory, and strength tests were normal.  Range of motion tests were normal with no tenderness of the spine on palpation.

In August 2007, the Veteran's VA provider noted increased lordosis.  The provider noted that the Veteran had been told to keep a large roll in the lumbar spine area which might be the reason for the Veteran's increased lordosis and pain in the lower thoracic area.  The provider noted kyphosis in the thoracic spine.

A January 2008 VA treatment record shows normal results of images of the lumbosacral spine.  Specifically, multiple views reveal no evidence for acute fracture or spondylolisthesis.  The vertebral bodies and discs are normal in vertical dimension and alignment is maintained.  The regional soft tissue and osseous structures are unremarkable.  The Veteran indicated that his pain rating was 7 on a scale of 0-10 (back).

At the September 2009 hearing, the Veteran testified that he had severe pain at times, usually when seated for long periods.  His back was painful when he went to sleep and he limited his activities.  As a mechanic, his job was painful at times.  Pain was always present when travelling.  He reported having incapacitating episodes twice within a two-year period.  He testified that he had not lost time from work due to his back disability other than when attending routine doctor appointments.

This appeal has been returned to the Board for further consideration under Section 4.59's provision that "[i]t is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  Throughout the period on appeal, evidence does not meet the rating criteria for a minimum compensable rating.  That is, the objective evidence does not show that the Veteran's lumbosacral strain with forward flexion greater than 60 degrees but not greater than 85 degrees; a combined range of motion of greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

However, throughout the appeal period the Veteran has consistently described pain in his back.  In the January 2005 VA examination, the Veteran indicated that his lumbosacral strain was aching and stiff with an intensity of 6/10.  In his December 2005 VA examination, the Veteran described constant and achy pain in the middle low back, and rated it from 5 to 8 on the pain scale, with pain increased when standing for long periods.  In March 2006, the Veteran wrote that his lumbar pain is the worst pain of all of his claims and that it bothers him almost 24 hours a day, even in sleep.  In his September 2006 VA examination the Veteran reported that pain affected his entire spine on a daily basis with an intensity of 7 on the pain scale.

While these do not constitute objective findings of pain, the Court has found that a lay person is competent to report observable symptoms they observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran is competent to observe and describe the pain he experiences in his back on a daily basis.  Given the Veteran's ability to describe his symptoms, and his consistent description of his pain throughout the appeal period, the Board finds that the Veteran is entitled to a minimum compensable rating for his service-connected lumbosacral strain for the period prior to March 25, 2008.  See 38 C.F.R. § 4.59 and Petitti v. McDonald, 27 Vet. App. 415 (2015).

The Board also considered the Veteran's testimony, including his report at the September 2009 Board hearing of two incapacitating episodes in the prior two years; however, incapacitating episodes are rated under the criteria for intervertebral disc syndrome (IVDS).  The evidence does not show the Veteran has IVDS. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board has found no section that provides a basis upon which to assign higher disability ratings for his service connected back disability than those presently assigned.

The Board has also considered whether there are any objective neurologic abnormalities associated with the lumbosacral strain that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula, Note 1.  First, no bowel or bladder problems have been reported.  The January 2005 VA examination noted that the neurological examination of the lower extremities revealed motor sensory deep tendon reflexes to be intact.  The December 2005 neurological examination was normal.  The September 2006 VA neurological examination showed the following to be intact: the sensory examination, to include sacral segments; motor examination (atrophy, circumferential measurements, tone, and strength); reflexes (deep tendon, cutaneous, and pathologic).  Lasegue's sign was negative.  Accordingly, the Board finds that the weight of the evidence is against a finding of chronic neurological abnormality; therefore, a separate rating for neurologic abnormalities associated with the service-connected back disability is not warranted.


ORDER

Entitlement to an initial 10 percent disability rating for a lumbosacral strain disability, prior to March 25, 2008, is granted subject to regulations governing payment of monetary awards.


____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


